Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 1 of 47




                 EXHIBIT 1
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 2 of 47



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

(Additional Counsel on Signature Page)

United States District Court
Southern District of New York                                    1:19-cv-10686-KPF

Ryan Cosgrove, Amanda Crout, individually
and on behalf of all others similarly
situated,
                                   Plaintiffs,
                                                                 Second Amended
                     - against -
                                                              Class Action Complaint
Oregon Chai, Inc.,
                                   Defendant

Plaintiff
            Plaintiffs by attorneys alleges upon information and belief, except for allegations

pertaining to plaintiffs, which are based on personal knowledge:

            1.   Oregon Chai, Inc. (“defendant”) manufactures, distributes, markets, labels and sells

powdered chai tea mix packets purporting to be flavored bywith a purported primary

characterizing flavor of vanilla, under their Oregon Chai brand Products (“Products”).

            2.   The Products areis available to consumers from retail and online stores of third-

parties and defendant's website and and areis sold in catins of 8.410 OZ and boxes containing

eight 1 OZ packets.

            3.   The front label includesof the main flavor designation, “Vanillatins and packets are

identical except for the net weight and serving size.



                                                   1
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 3 of 47




       1.   The relevant representations include “Oregon Chai,” “Vanilla and honey combine

with premium black tea and chai spices” and “Made with Natural Ingredients.”




       4.   .




                                             2
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 4 of 47



                  Tins                                       Packets




        5.     That the Tin and Packets are identical in composition is further shown through

comparison of their Nutritional Facts and identical ingredient lists.




                                                 3
           Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 5 of 47



                                         Tin                        Packets




            6.    The differences in the exact numbers on the Nutrition Facts is because the serving

size from the tin is 34 grams compared 28 grams for the packets.

            6.7. Chai refers to a “type of drink, made originally in India, consisting of tea made

with spices and usually with milk and sugar added.”1

            7.8. Chai is often flavored vanilla because the flavor from this tropical orchid helps to

smooth out the spiciness and enhance the sweetness.

            8.9. The Products are misleading because (1) although labeled as “Vanilla,” they have

less (or no) real vanilla than the label suggests andrepresents, (2) “Madethey are flavored with

Natural Ingredients”artificial vanillin, (3) they contain more honey and cinnamon than vanilla

and (4) despite the representation they are that gives reasonable consumers the impression that


1
    Cambridge Dictionary, Chai, Definition.


                                                   4
         Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 6 of 47



all of the ingredients in the Product are natural, when this is not truthfulthey contain synthetic

ingredients and artificial flavors.

I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

         10. The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”2

         11. Vanilla’s “desirable flavor attributes...…make it one of the most common

ingredients used in the global marketplace, whether as a primary flavor, as a component of

another flavor, or for its desirable aroma qualities.”3

         12. Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the

perpetual struggle against those who have sought profit through sale of imitation and lower

quality commodities, dressed up as the genuine articles.4

         13. It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla

consumed [in the United States] as all other flavors together.”5

         14. This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.


2
  21 C.F.R. §169.3(c).
3
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
4
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
5
  E.M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333 –42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        5
         Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 7 of 47



         15. Today, headlines tell a story of a resurgent global threat of “food fraud” – from

olive oil made from cottonseeds to the horsemeat scandal in the European Union.6

         16. Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.

         A. Food Fraud as Applied to Vanilla

         17. Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price. 7

         18.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world. 8


         Type of Food Fraud                                     Application to Vanilla

     Addition of markers




6
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
,FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of
Medicine,51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control
authorities in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
7
  Société Générale de Surveillance SA , (“SGS        “), Authenticity Testing of Vanilla Flavors – Alignment
Between
Source Material, Claims and Regulation, May 2019.
8
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation,
Mar. 16, 2016.


                                                        6
     Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 8 of 47




   specifically        tested   for      Manipulation of the carbon isotope ratios to produce
   instead        of        natural       synthetic vanillin with similar carbon isotope composition
   component           of   vanilla       to natural vanilla
   beans

                                         Ground vanilla beans and/or seeds to provide visual appeal
 Appearance of more                      as “specks” so consumer thinks the product contains real
   and/or higher quality of               vanilla beans, when the ground beans have been exhausted
   the valued ingredient                  of flavor
                                           Caramel to darken the color of an imitation vanilla so it




                                                      7
         Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 9 of 47



                                              more closely resembles the hue of real vanilla9
                                             Annatto and turmeric extracts in dairy products purporting
                                              to be flavored with vanilla, which causes the color to better
                                              resemble the hue of rich, yellow butter

                                             Tonka beans, though similar in appearance to vanilla
     Substitution and
                                              beans, are banned from entry to the United States due to
       replacement of a high
                                              fraudulent use
       quality ingredient with
                                             Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                              added to imitation vanillas to increase vanilla flavor
       lower quality
                                              perception

     Addition of less expensive
       substitute ingredient to            Synthetically produced ethyl vanillin, from recycled
       mimic flavor of more                   paper, tree bark or coal tar, to imitate taste of real vanilla
       valuable component

                                           “to mix flavor materials together at a special ratio in
                                              which they [sic] compliment each other to give the
                                              desirable aroma and taste”10
     Compounding, Diluting,
                                           Combination with flavoring substances such as propenyl
       Extending
                                              guaethol (“Vanitrope”), a “flavoring agent [, also]
                                              unconnected to vanilla beans or vanillin, but unmistakably
                                              producing the sensation of vanilla”11
                                          

                                           “Spiking” or “fortification” of vanilla through addition of
                                              natural and artificial flavors including vanillin, which
                                              simulates vanilla taste but obtained from tree bark


9
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients."
Congressional Research Service R43358, January 10, 2014.
10
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
11
   Berenstein, 423.



                                                        8
                Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 10 of 47



 Addition of fillers to give
   the impression there is
                                                                             Injection of vanilla beans with
   more of the product than
                                                    mercury, a poisonous substance, to raise the weight of
   there actually is
                                                    vanilla beans, alleged in International Flavors and
                                                    Fragrances (IFF), Inc. v. Day Pitney LLP and Robert G.
                                                    Rose, 2005, Docket Number L4486-09, Superior Court of
                                                    New Jersey, Middlesex County
                                                   Subtle, yet deliberate misidentification and obfuscation of
                                                    a product’s components and qualities as they appear on the
                                                    ingredient list12
 Ingredient List Deception12                                                    o     “ground vanilla beans”
                                                           gives impression it describes unexhausted vanilla
                                                           beans when actually it is devoid of flavor and used
                                                           for aesthetics
                                                     o     “natural vanilla flavorings” – “-ing” as suffix
                                                           referring to something like that which is described
                                                     o     “Vanilla With Other Natural Flavors” – implying –
                                                           wrongly – such a product has a sufficient amount of
                                                           vanilla to characterize the food
                                                     o     “Natural Flavors” – containing “natural vanillin”
                                                           derived not from vanilla beans but from tree pulp.
                                                           When paired with real vanilla, vanillin is required to
                                                           be declared as an artificial flavor
                                                     o     “Non-Characterizing” flavors which are not identical
                                                           to vanilla, but that extend vanilla

                 19.    The “plasticity of legal reasoning” with respect to food fraud epitomize what H.

        Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:


        12
          Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to
        identify sugar.


                                                               9
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 11 of 47



         the most striking feature of the latter-day sophisticator of foods is his
         knowledge of the law and his skill in evading it. If a legal limit on
         strength or quality be fixed for any substance (as in the case of spirits), he
         carefully brings his goods right down to it, and perhaps just so little
         below that no magistrate would convict him.


         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.13


         B. The Use of Vanillin to Simulate Vanilla

         17. The most persistent challenger to the authenticity of real vanilla has been synthetic

 versions of its main flavor component, vanillin.

         18. First synthesized from non-vanilla sources by German chemists in the mid-1800s,

 vanillin was the equivalent of steroids for vanilla flavor.

         19. According to Skip Rosskam, a professor of vanilla at Penn State University and

 former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal

 to a full gallon of single-fold vanilla extract.”14

         20. Today, only 1-2% of vanillin in commercial use is vanillin obtained from the

 vanilla plant, which means that almost all vanillin has no connection to the vanilla bean.

         21. Nevertheless, disclosure of this powerful ingredient has always been required where

 a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

 1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin...vanilla

 flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

 are given on the label.”).



13
   Cited in Séebastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food
standards in 19th-century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).
 14
    Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington
 Post, May 21, 2019.



                                                     10
         Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 12 of 47




22.            Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

         23.   This means that if a product is represented as being characterized by vanilla yet

contains non-vanilla vanillin, the label and packaging must declare vanillin an artificial flavor.

See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The specified name of the food is

‘Vanilla-vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately by the

statement ‘contains vanillin, an artificial flavor (or flavoring)’.”); see also 21 C.F.R. §

169.181(b), § 169.182(b) (Vanilla-vanillin flavoring and Vanilla-vanillin powder).

         24.   This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


      C. Production of “Natural Vanillins” Combined with “Natural Vanilla”

         25.   The past ten years have seen many vanillins purporting to be a “natural flavor” –

derived from a natural source material which undergoes a natural production process.

         26.   However, “natural vanillin” is not a “natural vanilla flavor” because the raw

material is not vanilla beans but ferulic acid and eugenol.

         27.   Ferulic acid can be converted to vanillin through a natural fermentation process

which is cost prohibitive for almost all applications.

         28.   Vanillin from eugenol is easier to produce in a way claimed to be a “natural process.”

         29.   However, because this process occurs without transparency or verification in

China, regulators and consumers are not told the production method is more properly described

as that of an artificial flavor, involving a chain of chemical reactions.
II.     Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages




                                                  11
           Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 13 of 47



            20.   The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

            21.   The recent global shortage of vanilla beans has provided the flavor industry another

opportunity to “innovate[ing] natural vanilla solutions...…to protect our existing customers.”15

            22.   Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products

contained only vanilla.

            23.   These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.

            A. Flavor Industry’s Attempt                                                   Attempts to

Disrupt Supply of Vanilla to Create a “Permanent Shortage”

            24.   The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of

vanilla at stable, reasonable prices paid to the farmers.

            25.   Contrary to their intentionHowever, these programs make vanilla less “sustainable”

by paying farmers to destroy their vanilla plants and harvestproduce palm oil under the pretense

of “crop diversification.”


           31. There have also been allegations that these programs use child and/or slave labor.
            26. Other tactics alleged to be utilized by these companies include “phantom bidding,”

where “deep-pocketed” saboteurs claim they will pay a higher price to small producers, only to




15
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                         12
           Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 14 of 47



leavevanish, leaving the farmers in the lurch, forced to sell at bottom dollar to remaining

bidders.16

            27.   The reasons for these counterintuitive actions is because they benefitthe flavor

industry benefits from high vanilla prices and the use of less real vanilla.

            28.   When less vanilla is available, the customers of the flavor companies – food

manufacturers – must purchase the higher margin, proprietary, “vanilla-like” flavorings made

with advanced technology and synthetic biology.

            B. Defendant’s Parent Company, Kerry plc, Promotes the Use of Imitation Vanilla WONF Ingredients to
            Real Vanilla

            29.   Though flavor companies will not admit their desire to move off real vanilla, this

conclusion is consistent with the comments of industry executives.

            30.   According to Suzanne Johnson, vice president orof research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

            31.   In fact, the head of “taste solutions” at defendant’s parent company, Irish

conglomerate Kerry plc, urged flavor manufacturers to “[G]et creative” and “build a compounded

vanilla flavor with other natural flavors.”

            32.   A compounded vanilla flavor “that matches the taste of pure vanilla natural

extracts” can supposedly “provide the same vanilla taste expectation while requiring a smaller

quantity of vanilla beans. The result is a greater consistency in pricing, availability, and

quality.”17



16
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.
17
     Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.



                                                        13
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 15 of 47



         33.    These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including “naturally produced vanillin,” potentiators and enhancers, like

maltol and piperonal, blended together to enhance the vanilla, allowing the use of less vanilla to

achieve the intended taste.18

         34.    The effortnumerous “naturally produced vanillins” are just as potent as their

synthetic predecessors, such that “one ounce of vanillin is equal to replacea full gallon of

single-fold vanilla with so-called Vanilla WONF startedextract.19

         34.35.                                                                                   Since only 1-

2% of vanillin in commercial use is vanillin obtained from the late 1960s, butvanilla plant, which

means that almost all vanillin has no connection to the last 10 years have seen the proliferation of

this ingredientvanilla bean.

         C. Decline of Industry Self-Governance

         35.36.                                                                                   46. That

high-level executives in the flavor industry are willing to boast of their stratagems to give

consumers less vanilla for the same or greater price is not unexpected.

         36.37.                                                                                   The once

powerful and respected trade group, The Flavor and Extract Manufacturers Association

(“FEMA”), abandoned its “self-policing” of misleading vanilla labeling claims and disbandinged

its Vanilla Committee.




18
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611(describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be
Authentic or at Least Derived from a Natural Source”) (emphasis added).
19
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                       14
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 16 of 47




       47.    FEMA previously opposed industry efforts to deceive consumers, but cast the

public to the curb in pursuit of membership dues from its largest members, such as Unilever.


III. Designating FlavorsRepresentations are Misleading Because They Misrepresent the
Amount, Percentage and Type of Ingredients in the Products Represented as “Vanilla”
       A. Front Label Designation of Flavors

       48.    Where a food makes any representations as to its primary flavor, it must be

designated in a way which is truthful and not misleading based on various factors.

       49.    These include (1) the presence of “natural flavor” and/or “artificial flavor,” (2)

whether the natural and artificial flavor simulates, resembles or reinforces the characterizing

flavor, (3) whether the natural flavor is obtained from the food ingredient represented as the

characterizing flavor – i.e., does the peach flavor come from real peaches or is it synthesized

from apricots? and (4) the relative amounts of the different flavor types. See 21 C.F.R. §

101.22(i)(1)(i)-(iii), 21 C.F.R. § 101.22(i)(2).

       50.    “Natural flavor” refers to “the essential oil, oleoresin, essence or extractive...which

contains the flavoring constituents” from a natural source such as plant material and can refer to

combinations of natural flavors. See 21 C.F.R. § 101.22(a)(3).

       51.    “Artificial flavor” is any substance whose function is to impart flavor that is not

derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

52.           A product labeled “Vanilla ________ ” gives the impression that all the flavor (taste

sensation and ingredient imparting same) in the product is contributed by the characterizing food

ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no

simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).




                                                   15
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 17 of 47




        54.   The absence of the term “flavored” where a food is labeled “Vanilla” gives

consumers the impression the food contains a sufficient vanilla to characterize the food.

55.           If a product contains an “amount of characterizing ingredient [vanilla] insufficient

to independently characterize the food,” it would be required to be labeled as “Vanilla flavored”

or “natural vanilla flavored    .” See 21 C.F.R. § 101.22(i)(1)(i).

        56.   Where a product contains a “characterizing flavor from the product whose flavor is

simulated and other natural flavor which simulates, resembles or reinforces the characterizing

flavor,” the front label would be required to state “with other natural flavor.” See 21 C.F.R. §

101.22(i)(1)(iii) (“the food shall be labeled in accordance with the introductory text and

paragraph (i)(1)(i) of this section and the name of the food shall be immediately followed by the

words "with other natural flavor"”).

        57.   If the amount of the characterizing flavor is sufficient to independently characterize

the food, the front label would state “[Name of Characterizing Flavor] With Other Natural Flavor.”

See 21 C.F.R. § 101.22(i)(1)(iii); see also 21 C.F.R. § 101.22(i)(1) (“introductory text” describing

scenario where food contains “no artificial flavor which simulates, resembles or reinforces the

characterizing flavor,” and none of the sub-paragraphs of 21 C.F.R. § 101.22(i)(1) apply).

        58.   If the amount of the characterizing flavor is insufficient to independently

characterize the food, the front label would be required to state “[Name of Characterizing Flavor]

Flavored With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) referring to “paragraph

(i)(1)(i) of this section,” 21 C.F.R. § 101.22(i)(1)(i).

59.           Where an exclusively vanilla ingredient is used in a product, it is listed on t he

ingredient list by its common or usual name provided by its standard of identity. See 21 C.F.R. §




                                                   16
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 18 of 47




169.175(b)(1) (“The specified name of the food is ‘Vanilla extract’ or ‘Extract of vanilla’.”); see

also 21 C.F.R. § 169.177(b) (“The specified name of the food is ‘Vanilla flavoring.’”).

       60.    Where vanilla is part of a flavor added to a food, it is labeled “natural flavor.”


IV.    Analysis by Gas-Chromatography-Mass Spectrometry Reveals the Absence or Non-
       Detection of Real Vanilla

       61.    The Product makes direct and indirect representations as to its “primary recognizable

flavor(s), by word, vignette, e.g., depiction of a fruit, or other means.” See 21 C.F.R. § 101.22(i).

       62.    The Product’s primary recognizable flavors include vanilla, honey, cinnamon and

chai spices.
        37.17.                                                                          Where a

product’s front label states “Vanilla,” “chai spices” and displays cinnamon cloves, yet none of

these ingredients are separately designated on the ingredient list, it is because vanilla, cinnamon

and chai spices are part of the “Natural Flavors” ingredient. See 21 C.F.R. § 101.22(h)(1)

(“Spice, natural flavor, and artificial flavor may be declared as ‘spice’, ‘natural flavor’, or

‘artificial flavor’, or any combination thereof, as the case may be.”).


              0.




        38.   A food is considered misbranded it “its labeling is false or misleading in any

particular.” 21 U.S.C. § 343(a).

        39.   A food label contains numerous pieces of information including a (1) statement of

identity and/or common or usual name, (2) flavor designation and (3) ingredient list.


                                                  17
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 19 of 47



        A. Representations Are Misleading Because Product Contains More Honey than Vanilla

        40.   A “statement of identity” is a “common or usual name” or an “appropriately

descriptive term.” See 21 C.F.R. § 101.3(b)(2)-(3).

        41.   The Product is identified as “Vanilla and honey combine with premium black tea

and chai spices.” 21 C.F.R. § 102.5(a) (requiring common or usual name to “accurately identify

or describe, in as simple and direct terms as possible, the basic nature of the food or its

characterizing properties or ingredients.”).

        42.   The Product’s common or usual name gives the impression that vanilla is present

in an amount greater than the honey and chai spices because “Vanilla” is in the largest font

above the statement of identity and highlighted on front label and vanilla is listed first in the

statement of identity.

        43.   The Product’s labeling and appearance creates “an erroneous impression that such

ingredient(s) or component(s) [vanilla] is present in an amount greater than is actually the case.”

21 C.F.R. § 102.5(b).

        44.   The Product’s common or usual name fails to reveal there is more honey than

vanilla, indicated on the ingredient list:




        INGREDIENTS: SUGAR, DRIED WHOLE MILK, DRIED NONFAT MILK,
        DRIED HONEY, TAPIOCA MALTODEXTRIN, INSTANT BLACK TEA,
        MALTODEXTRIN, SALT, NATURAL FLAVORS.
        “




                                                 18
          Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 20 of 47



           38.45.                                                                         “Dried

Honey” is indicated in the Product through the designation of “dried honey” which

isas the fourth most predominant ingredient by weight., ahead of “Natural Flavors.” 21 C.F.R.

§ 101.4(a)(1) (requiring ingredients “be listed by common or usual name in descending order of

predominance by weight on either the principal display panel or the information panel”).

           46.    The Product’s ingredient list does not identify vanilla, chai spices or cinnamon,

which means these components are part of the “Natural Flavors” ingredient. See 21 C.F.R. §

101.22(h)(1) (“Spice, natural flavor, and artificial flavor may be declared as ‘spice’, ‘natural

flavor’, or ‘artificial flavor’, or any combination thereof, as the case may be.”).

The front label of the Product is required to be labeled consistent with B. GC-MS
Analysis Determines the Flavor Composition and Representations are Inconsistent


           65. Because the flavor regulations in 21 C.F.R. §101.22.
            39.47.                                                                        By not

including any qualifying terms after “vanilla” such as “flavored” or “other natural

flavorscomponents are part of the “Natural Flavor,” consumers will expect the Product contains

actual vanilla from the vanilla bean,are unable to confirm that vanilla is one of the characterizing

flavors, the amount of vanilla is sufficient to flavor the Product, no other flavors simulate,

resemble, reinforce, enhance or extend the flavoring from vanilla.compared to “chai spices” or

cinnamon.


           66.   Gas chromatography-mass spectrometry (“GC-MS”) is “the analysis method of

choice for smaller and volatile molecules such as benzenes, alcohols and aromatics.”20




20
     ThermoFisher Scientific, Gas Chromatography Mass Spectrometry (GC/MS) Information.


                                                      19
          Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 21 of 47



           40.48.                                                                         GC-MS is

able to “separateseparates complex mixtures [, and] to quantify analytes.” quantifies aromatics,

and determine what compounds are present in the greatest amount and percentage. 21

           41.49.                                                                         Beginning

with the gas chromatograph, the(“GC”), a sample is vaporized (the gas phase) and separated

into its components by a capillary column “packed with a stationary (solid) phase.”.

           42.50.                                                                         The

compounds are “propelled by an inert carrier gas such as argon, helium or nitrogen” where they

separate from each other and “elute from the column at different times, which is generally

referred to as their retention times.”

           43.51.                                                                         After the

components exit the GC column, “they are ionized by the mass spectrometer using electron or

chemical ionization sources.”

           67.   The ionized molecules getare accelerated through thea mass analyzer, which is

typically a quadrupole or ion trap.

           68.   Then the “ions are and separated based on their differentunique mass-to-charge

(m/z) ratios.”

           44.52.                                                                         The last

steps “involve ion detection and analysis, with compound peaks appearing as a functionrations,

the equivalent of their m/z ratios, with peak heights “proportional to the quantity of the

corresponding compounda “flavor fingerprint.”




21
     ThermoFisher Scientific, Gas Chromatography Mass Spectrometry (GC/MS) Information.


                                                      20
           Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 22 of 47



           53.   A complex sample will generate “several different peaks, and the final readout will

be The m/z rations are compared for a match against databases containing all known flavor

compounds.22

           45.54.                                                                     The result is

a mass spectrum” which plots or chromatogram, a graph showing the elution times on the X-axis

and the amount or intensity of the compounds on the Y-axis.

           74.   Computer databases of mass spectra are used, like a DNA database, to match the

detected compounds based on their m/z ratio.23


           75.   GC-MS can detect the presence of the four compounds generally considered

markers for the presence of real vanilla, which are present in the following consistent amounts.
       Compounds                              Percent Present in Vanilla Beans

           vanillin                                        1.3-1.7 %

           p-hydroxybenzaldehyde                              0.1%

           vanillic acid                                      0.05%

           p-hydroxybenzoic acid                              0.03%

           46.17.                                                                     The Product

was subjected to GC-MS analysis which generated the below chromatogram and peak

assignment table. Exhibit A, GC-MS Report, January 31, 2020.

                                   Vanilla Chai Chromatogram – p. 6




22
     Id.
23
     Id.


                                                  21
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 23 of 47




       80.     The peak assignment table identified the flavor compounds by matching their m/z

ratio with a computer database of virtually all known compounds.




                                 Peak Assignment Table – p. 5
                                            Table 1

                                              22
          Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 24 of 47



                                           Sheehan & Associates, P.C., Project #7609
                                           Oregon Chai-Vanilla Chai Tea Latte Powder
                                                   Production Code: 080940002
                       Methylene Chloride Extract of with 1 ppm Matrix-Spiked Int. Std. by P&T-TD-GC-MS

Data File = TSQ43761
           47.55.                                                                                         The relative

amounts of the detected compounds are indicated in columns two (Area Integration) and four

(concentration parts per million or “"Conc. PPM w/w.”)..") of Table 1.

           56.     When applied to the Products, GC-MS reveals the abundance of cinnamon flavor

yet a trace, if any, of real vanilla. Exhibit A, GC-MS Report, January 31, 2020.




                                                             23
Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 25 of 47



                    Peak Assignment Table p. 5




                               24
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 26 of 47



                                    Chromatogram – p. 6




   C. Representations are Misleading Because Cinnamon is Present in Greater Amount than
Vanilla


        82.   The most concentrated compounds, corresponding to the highest peaks were from

were eugenol (MS Scan # 975, 64.8 PPM) and cinnamic aldehyde (MS Scan # 909, 55.59

PPM).
        48.57.                                                                  Eugenol and

cinnamic aldehyde are ), most commonly obtained from cinnamon.


                                             25
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 27 of 47



        49.58.                                                                       The

presenceHigh levels of eugenol and cinnamic aldehyde in large amounts was expected given the

is not unsurprising based on the front label picture of cinnamon cloves and reference to “"chai

spices” on the front label.."

        59.   With respect to Of the above-identified four vanilla marker compounds, the

Product only contains vanillin was detected at 10.74 PPM (MS Scan # 1015) at 10.74 PPM,).

        60.   Consumers are misled because the Product contains more cinnamon than vanilla,

even though the third-highest concentration amongfront label designates the flavor primary

characterizing flavor as "VANILLA" and lists "vanilla" ahead of "chai spices" in the statement

of identity, causing them to reasonably expect the Products contain more vanilla than cinnamon.

        61.   Consumers, including plaintiffs, are not capable of knowing the proportion of

cinnamon and vanilla in the "Natural Flavor" ingredient by looking at the ingredient list.

     D. Products' Vanilla Taste Provided by Artificial Vanillin

        62.   The Products' characterizing flavor is "Vanilla," as this term appears in the largest

font on the principal display panel and highlighted. See 21 C.F.R. § 101.22(i)(1) ("If the food

contains no artificial flavor which simulates, resembles or reinforces the characterizing flavor,

the name of the food on the principal display panel or panels of the label shall be accompanied

by the common or usual name of the characterizing flavor, e.g., "vanilla", in letters not less than

one-half the height of the letters used in the name of the food, except that...").

        63.   Consumers expect the Products to contain enough actual vanilla from vanilla

beans to provide a vanilla taste without other flavors that simulate, resemble, reinforce, enhance

or extend the flavoring from vanilla. See 21 C.F.R. § 169.3(b)(1); 21 C.F.R.§§ 169.175-169.182

(standards of identity for vanilla products).


                                                 26
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 28 of 47



        50.64.                                                                           GC-MS can

detect the four marker compounds detected.used to authenticate vanilla:

        Compounds                               Percent Present in Vanilla Beans

        vanillin                                             1.3-1.7 %

        p-hydroxybenzaldehyde                                  0.1%

        vanillic acid                                          0.05%

        p-hydroxybenzoic acid                                  0.03%

        65. The only vanilla marker compound detected was vanillin, at 10.74 PPM (MS Scan

# 1015) (Table 1).

        51.66. Because vanillin has the same chemical profile whether obtained from vanilla

beans or produced synthetically, the absence of p-hydroxybenzaldehyde, p-hydroxybenzoic acid

and vanillic acid is significanta molecular indicator that what tastes like vanilla is not from

vanilla beans.


        83.   However, most vanillin used in food to simulate vanilla is not obtained from vanilla

beans but from artificial processes which convert natural source materials to vanillin.

        84.   In samples which contain vanilla from the vanilla bean, the relative amounts of the

four marker compounds are an indicator of whether the vanilla flavor is derived from real vanilla

or merely compounds designed to imitate and simulate vanilla.

        85.   For instance, the ratio of vanillin to p-hydroxybenzaldehyde is roughly fifteen-to-

one (15:1) in a sample of authentic vanilla derived from vanilla beans.

        86.   Where a product or sample contains relative amounts of these compounds which

deviate significantly from this ratio, it is a molecular indicator that what tastes like vanilla to

plaintiff and consumers is actually not from vanilla.

                                                  27
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 29 of 47




87.            Given the total absence of the non-vanillin marker compounds and the high level

of vanillin, the logical conclusion is that if real vanilla is used, it is in trace or de minimis

amounts not Though the amount of real vanilla is non-detectable by advanced scientific means.

        92.   Non-vanilla vanillin is typically added to flavors containing a drop of real vanilla to

“fortify” or “spike” a vanilla taste.
         52.67. Though the amount of real vanilla may be non-detectable, it is likely present at

some point in a nominal amount far enough back in the supply chain so that defendant can make

a literally truthfulcredibly and truthfully claim –, “Yes, the Products “contains vanilla” or is

“made with vanilla.” (extract).”

         53.68. However, the Product’s' front label does not state “"contains some vanilla”" or

“"made with a drop of vanilla,” extract," but rather, designates the characterizing flavor as

“"Vanilla” beneath “Chai Tea Latte” and above the more specific description, “Vanilla and

honey combine with premium black tea and chai spices.”" without qualifying terms.

         69. The Product is commonly expected to containSince the characterizing food vanilla

ingredient is "hidden" as part of vanilla, based on the unqualified "natural flavors" and the label

promotes vanilla over other flavors, consumers and plaintiffs are unable to compare how much

vanilla is in the Products compared to other flavor components.

         70. Consumers and plaintiffs are thus misled because the actual amount of vanilla is

less than other flavors like cinnamon, despite representations to the contrary.

        E. Products' Vanilla Taste is Supplied by Vanillin, an Artificial Flavor

        71.   Reasonable consumers are misled because the Products' vanilla taste is not supplied

by vanilla but by artificial vanillin.




                                                   28
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 30 of 47



        72.   The high level of vanillin detected, without the other marker compounds is

consistent with industry practice where vanillin is added to a drop of real vanilla to "fortify" or

"spike" a vanilla taste.

        73.   Even if the vanillin component of the "Natural Flavors" qualifies as vanillin from a

natural source and made through a natural process, the inclusion of vanillin with vanilla extract is

prohibited and deceives consumers.

        74.    This is because the "standards of identity for vanilla extract (21 CFR 169.175) and

vanilla flavoring (21 CFR 169.177) do not provide for the use of “vanilla” on the vanillin," such

that even "natural vanillin" may not "be used to make natural vanilla flavors.” Exhibit B, FDA

Letter, Ferre- Hockensmith to Richard Brownell, Jr., April 19, 2005, pp. 1-2; see 21 C.F.R. §

169.175(a)(1)-(5) (listing glycerin, propylene glycol, sugar, dextrose and corn sirup as only

optional ingredients for vanilla extract).

        54.75. The Products' front label is misleading because "Vanilla," without more, implies

the Product's flavor "is a 'natural vanilla flavor' even though naturally produced vanillin "is not

derived from vanilla beans. Exhibit C, FDA Letter, Ferre-Hockensmith to Richard Brownell, Jr.,

August 5, 2008, p. 2.


        93.   While only defendant’s flavor supplierWhen vanillin is in possession of the flavor

formula used and can disclose sameadded to plaintiff and the Court, Whether the Product should

be labeled pursuant to 21 C.F.R. § 101.22(i)(1)(i), § 101.22(i)(1)(ii) or § 101.22(i)(1)(iii) cannot

be precisely known until defendant’s flavor supplier, who is in exclusive possession of the flavor

formula, provides a sample to plaintiff in expedited discovery, for laboratory analysis.

        99.   Though plaintiff does not have the flavor sample used, the GC-MS analysis, the

flavoring regulations and defendant’s clear violation of the regulations provide support for the

                                                 29
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 31 of 47




central contention that the Product’s label deceives consumers to expect it contains moreflavor

containing vanilla than it actually does.

        100. The Product’s label violates the flavor declaration requirements because it either

contains “an amount of characterizing extract, the ingredient insufficient to independently

characterize the food, or the food contains no such ingredient.”list say “contains vanillin, an

artificial flavor (or flavoring).”    See Vanilla-vanillin extract at 21 C.F.R. § 101.22(i)(1)(i)

(instructing that “the169.180(b) (“The specified name of the characterizing flavor may be food is

‘Vanilla-vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately

preceded by the word ‘natural’ and shall be immediately followed by the word ‘flavored’”).
       55.76. The Product’s label does not say “vanilla flavored chai” statement ‘contains

vanillin, an artificial flavor (or “natural vanilla flavored chai,” which is misleading to consumers

and in violation of 21 C.F.R. § 101.22(i)(1)(i).flavoring)’.”).

        77.   "Vanillin made through a natural process" may be designated "'vanillin' or 'natural

flavor' but it should not be done in a way to imply that it is a 'natural vanilla flavor' because it is

not derived from vanilla beans." Exhibit D, FDA Letter, Negash Belay to Agneta Weisz, October

10, 2008; Exhibit C, FDA Letter, Ferre-Hockensmith to Richard Brownell, Jr., August 5, 2008,

p. 2 (allowing vanillin to be labeled as a "natural flavor" only outside the context of the

standardized vanilla ingredients "under sections 169.180, 169.181, and 169.182 in 21 CFR.").

        56.78. A plain reading of the flavor regulations coupled with the complete absence of

non- vanillin marker compounds would require the Products be designated as “"artificially

flavored.” See 21 C.F.R. § 101.22(i)(1)(ii) (“If none of the natural flavor used in the food is

derived from the product whose flavor is simulated, the food in which the flavor is used shall be




                                                   30
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 32 of 47



labeled either with the flavor of the product from which the flavor is derived or as ‘artificially

flavored.’”).."


        101. Assuming the Product contains a drop of real vanilla, the front label of “Vanilla”

and “Vanilla and honey combine with premium black tea and chai spices” is still misleading

because (1) vanilla is not followed by the term “flavored” and (2) the label fails to disclose the

presence of “other natural flavor which simulates, resembles or reinforces the characterizing

flavor” of vanilla. See 21 C.F.R. § 101.22(i)(1)(iii).

        102. Plaintiff’s support for the front label to declare the presence of “other natural

flavor” is based in part on the detection of maltol (MS Scan # 721), 1.64 PPM.

103.           Maltol is a flavor enhancer and synthetic flavoring substance which does not

“contribute a flavor of its own” but is used to enhance and substitute for real vanilla, by increasing

the sweetness of a food or beverage.24
VIV. “Made with Natural Ingredients” is Deceptive and Misleading

         57.79. The front label claim “Made with Natural Ingredients” gives plaintiffs and

consumers the impression that all the ingredients in the Product are natural.

                                         Front LabelThis statement




24
  21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”); Maltol, UL Prospector, Bryan W. Nash
& Sons Ltd.1. Linalool’s concentration at 0.72 PPM exceeds more than half of the compounds detected by the GC-
MS analysis, revealing its importance to the overall composition of the Product.


                                                      31
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 33 of 47




        58.80. In the context of the “vanilla” representations, “Made with Natural Ingredients” is

false, deceptive and misleading with respect to the “vanilla” claims because it gives plaintiffs

and consumers the impression that the vanilla flavor in the Product is from natural vanilla – the

vanilla bean.beans and not artificial vanillin.

        59.81. The GC-MS analysis reveals that while the Product may have vanilla taste, this is

not from vanilla but from added vanillin, made from sources such as wood pulp, clove oil and coal

tar.

        82. This statement is false, deceptive and misleading with respect to In the context of

vanilla ingredients, vanillin has never been considered a “natural” ingredient.

        83. When vanillin is used with real vanilla, it is required to be labeled an artificial

ingredient. See Vanilla-vanillin extract at21 C.F.R. § 169.180(b) (“The specified name of the

food is ‘Vanilla-vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately

by the statement ‘contains vanillin, an artificial flavor (or flavoring)’.”) (emphasis added).




                                                  32
        Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 34 of 47



         60.84. In the context of the non-vanilla representations because no definition of “natural”

ever considered by the , the FDA countenanced interprets "natural" to mean "that substances like

maltol, limonene (MS Scan # 630), 4.45 PPM or linalool (MS Scan # 693), 0.72 PPM, nothing

artificial or synthetic (including all color additives regardless of source) has been included in, or

has been added to, a food that would be encompassed by this term.not normally be expected to

be in that food."25 See 80 Fed. Reg. 69905, “"Use of the Term “"Natural”" in the Labeling of

Human Food Products; Request for Information and Comments,”," Nov. 12, 2015 (stating FDA

would maintain its policy “"not to restrict the use of the term ‘'natural’' except for added color,

synthetic substances, and flavors.”)..").

         85. Given the importance of "Made with Natural Ingredients" is false, deceptive and

misleading because the Products contain synthetic ingredients including maltol to creating(MS

Scan # 721), 1.64 PPM, limonene (MS Scan # 630), 4.45 PPM and linalool (MS Scan # 693),

0.72 PPM.

         86. The FDA lists maltol as an ingredient in the section "Synthetic flavoring substances

and adjuvants." See 21 C.F.R. § 172.515(b) ("Synthetic flavoring substances and adjuvants.").

         87.    Maltol is a vanilla flavor in the Product considering it appears to have little to no

vanilla, and that maltol is designated a enhancer and synthetic flavoring substance, no which does

not "contribute a flavor of its own" but is used to enhance and substitute for real vanilla, by

increasing the sweetness of a food or beverage.26

         88.    The FDA lists limonene and linalool as ingredients in the section "Synthetic

flavoring substances and adjuvants." See 21 C.F.R. § 182.60.

25
  Use of the Term Natural on Food Labeling.
26
  21 C.F.R. § 172.515(b) ("Synthetic flavoring substances and adjuvants."); Maltol, UL Prospector, Bryan W. Nash
& Sons Ltd.1 . Linalool's concentration at 0.72 PPM exceeds more than half of the compounds detected by the GC-
MS analysis, revealing its importance to the overall composition of the Product.


                                                       33
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 35 of 47



        89. Given the presence of the synthetic ingredients — vanillin, maltol, limonene and

linalool — defendant's representation that the Products are "Made with Natural Ingredients" is

deceptive and misleading.

        61.90. Surveys and other market research, including expert testimony plaintiffs intend to

introduce, will demonstrate that the term "natural" is misleading to a reasonable consumer would

expect such an integral component of the Product to be synthetic as maltol is. See 21 C.F.R. §

172.515(b) (“Synthetic flavoring substances and adjuvants.”).because the reasonable consumer

believes the term "natural," when used to describe foods such as defendant's Vanilla Chai

Products, means that it is free of synthetic ingredients.


105.            Further, no reasonable consumer would expect limonene or linalool to be present

even in trace amounts in a food which promoted itself as being “Made with Natural Ingredients”

because these components are known to be associated with negative health effects and used in

insecticides.

        111. Limonene has been found to cause kidney toxicity and tumors while linalool is

allegedly used as an ingredient “in cockroach insecticide.”
        91. The concentration ofA reasonable consumer's understanding of the term "Made

with Natural Ingredients" comports with that of federal regulators and common meaning.

        92. That is, the reasonable consumer understands the representation that a product is

"Made with Natural Ingredients" to mean that it does not contain any synthetic or artificial

ingredients.

        93. Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product is "Made with Natural Ingredients," especially at the point of sale.




                                                 34
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 36 of 47



        94. Consumers would not know the true nature of the ingredients merely by reading the

ingredient's labels.

        95. Discovering that the ingredients in the Vanilla Chai Products do not contain

"Natural Ingredients" and are synthetic requires scientific investigation and knowledge of

chemistry beyond the average consumer.

        96. This difficulty is increased because the synthetic ingredients — vanillin, maltol,

limonene and linalool is— are not de minimis, aseven listed on the label because they are

presentpart of the "Natural Flavor."

        62.97. Moreover, the reasonable consumer is not expected or required to scour the

ingredients list on the back of the Products in amounts exceeding half of the compounds

detected, revealing their importance to the overall composition of the Product.order to confirm or

debunk defendant's prominent front-of-pack claim, representation, and warranty that the

Products are "Made with Natural Ingredients."

        98. VI.The material misrepresentation that the Products are "Made with Natural

Ingredients" induced consumers, including plaintiffs and class members, to pay a premium to

purchase the Products.

        99. Even accepting the argument that "natural flavor" is an accurate designation of the

flavor ingredient, it is misleading to represent the Products as "Made With Natural Ingredients"

because "natural flavor" is not identical to "natural" as interpreted by the FDA. See 21 C.F.R. §

101.22(a)(3) ("natural flavor or natural flavoring means the essential oil, oleoresin, essence or

extractive, protein hydrolysate, distillate, or any product of roasting, heating or enzymolysis,

which contains the flavoring constituents derived from a spice, fruit or fruit juice, vegetable or

vegetable juice, edible yeast, herb, bark, bud, root, leaf or similar plant material, meat, seafood,


                                                 35
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 37 of 47



poultry, eggs, dairy products, or fermentation products thereof, whose significant function in

food is flavoring rather than nutritional.").

V.   Conclusion

        100. Defendant’sWhether or not a food's flavor is from the characterizing food

ingredient, a flavor derived from the characterizing ingredient, a natural source unrelated to the

characterizing flavor or an artificial source is material to consumers who expect a label to be

truthful and not misleading.

        101. Consumers seek to buy vanilla products where the vanilla flavor is only provided

from vanilla beans, and avoid artificial flavors and flavors from sources other than the natural

source material of a flavor for reasons including nutrition, health and/or the avoidance of

chemicals and highly processed ingredients.

        63.102.         Defendant's branding and packaging of the Products are designed to –—

and does –— deceive, mislead, and defraud consumers and defrauded plaintiffs.

        64.103.         Defendant has sold more of the Products and at higher prices per unit than

it would have in the absence of this misconduct, resulting in additional profits at the expense of

consumers like plaintiffs Cosgrove and Crout.


        112. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

         113. The promotion of natural ingredients deceives consumers.
        65.104.       The value of the Product that plaintiffs purchased and consumed was

materially less than its value as represented by defendant.




                                                 36
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 38 of 47



       66.105.         Had plaintiffs and class members known the truth, they would not have

bought the Products or would have paid less for it.


        114. The Product contains other representations which are misleading and deceptive.

        67.106.        As a result of the false and misleading labeling, the Product isProducts are

sold at a premium prices, approximately no less than $34.89 per unit8 OZ box (1 OZ packets)

and $5.49 per 10 OZ tin, excluding tax, compared to other similar products represented in a non-

misleading way.

                                          Jurisdiction and Venue

        68.107.        Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action

Fairness Act of 2005 or “CAFA”).

        69.108.        Under CAFA, district courts have “original federal jurisdiction over class

actions involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).


        121. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.
        109. Plaintiff Ryan Cosgrove is a citizen of New York.

        70.110.        Plaintiff Amanda Crout is a citizen of New York.

        71.111.        Defendant is a Oregon corporation with a principal place of business in

Seattle, King County, Washington and is a citizen of Washington.


County, Oregon and is a citizen of Oregon.
       112. Venue is proper because plaintiff Cosgrove and many class members reside in this

District and defendant does business in this District and State.




                                                 37
           Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 39 of 47



            72.113.          This court has personal jurisdiction over defendant because it conducts

and transacts business, contracts to provide and/or supply and provides and/or supplies services

and/or goods within New York.


            122. Venue is proper because plaintiff and many class members reside in this District

and defendant does business in this District and State.
        73.114.      A substantial part of events and omissions giving rise to the claims

occurred in this District.


District.
                                                             Parties

            74.115.          Plaintiff Ryan Cosgrove is a citizen of New YorkBronx, Bronx County,

New York.27

            116. Plaintiff Amanda Crout is a citizen of Brooklyn, Kings County, New York.

            75.117.          Defendant Oregon Chai, Inc. is a Oregon corporation with a principal

place of business in Seattle, OregonWashington, King County.


           129. During the relevant statutes of limitations, plaintiffs purchased the Products within
this
            76.118.          districttheir districts and/or States for personal consumption and/or use in

reliance on the representations the Products vanilla taste was only from real vanilla.

            119. Plaintiff Cosgrove purchased the Vanilla Chai Products in boxes of 1 OZ packets at

Stop & Shop Supermarket, 5716 Broadway, Bronx, New York 10463, on multiple occasions in

the end of 2018 and in the beginning of 2019.

            120. Plaintiff Cosgrove bought the Products because she liked chai, expected the vanilla

flavor to only come from real vanilla beans because the front label lacked any reference to the

27
     The complaint originally filed misstated plaintiff’s citizenship (New York) and residence, in Bronx County.


                                                           38
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 40 of 47



Products being “flavored,” thought that the Products would contain more vanilla than its other

flavoring components, did not state it contained vanillin, an artificial flavor when used with

vanilla and she believed it only contained natural ingredients.

        121. Plaintiff Crout purchased the Vanilla Chai Products in the tin of 10 OZ at Target,

139 Flatbush Ave, Brooklyn, New York 11217 in the first half of 2019 and in the box of 1 OZ

packets at Stop & Shop Supermarket, 625 Atlantic Ave, Brooklyn, New York 11217 in the

middle of July 2019.

        122. Plaintiff Crout bought the Products because she liked chai, expected the vanilla

flavor to only come from real vanilla beans because the front label lacked any reference to the

Products being "flavored," thought that the Products would contain more vanilla than its other

flavoring components, did not state it contained vanillin, an artificial flavor when used with

vanilla and she believed it only contained natural ingredients

        123. Plaintiff Cosgrove and Plaintiff Crout would buy the Vanilla Chai Products in a

box or tin again if they were assured the vanilla flavor in the Products was only from real vanilla

and did not come from non-vanilla sources and was only made with natural ingredients.

                                                 Class Allegations

        77.124.        The classes will consist of all purchasers of the ProductsVanilla Chai 8 OZ

boxes (1 OZ packets) and 10 OZ tins in New York, the other 49 states and a nationwide class,

during the applicable statutes of limitations.

        78.125.        Common questions of law or fact predominate and include whether

defendant’s representations were and are misleading and if plaintiffs and class members are

entitled to damages.




                                                    39
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 41 of 47



        79.126.        Plaintiff's' claims and basis for relief are typical to other members because

all were subjected to the same unfair and deceptive representations and actions.

        80.127.        Plaintiff is anPlaintiffs are adequate representatives because theisr

interests do not conflict with other members.

        81.128.        No individual inquiry is necessary since the focus is only on defendant’s

practices and the class is definable and ascertainable.

        82.129.        Individual actions would risk inconsistent results, be repetitive and are

impractical to justify, as the claims are modest relative to the scope of the harm.

        83.130.        Plaintiff's’ counsel is competent and experienced in complex class action

litigation and intends to adequately and fairly protect class members’ interests.

        84.131.        Plaintiff seeksPlaintiffs seek class-wide injunctive relief because the

practices continue.

                         New York General Business Law (“GBL”) §§ 349 & 350

                                (Consumer Protection from Deceptive Acts)

        85.132.        Plaintiff incorporatesPlaintiffs incorporate by reference all preceding

paragraphs.

        86.133.        Plaintiffs and class members desired to purchase, consume and use

products or services which were as described and marketed by defendant and expected by

reasonable consumers, given the product or service type.

        87.134.        Defendant’s acts and omissions are not unique to the parties and have a

broader impact on the public.

        88.135.        Defendant misrepresented the substantive, quality, compositional,

organoleptic and/or nutritional attributes of the Products.


                                                 40
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 42 of 47



        89.136.        Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and

unfair because it gives the false impression to consumers that (1) the Products contain sufficient

amounts of the highlighted ingredient,more vanilla, to independently characterize the taste or

flavor of than honey, (2) the Products, did not contain other flavor components which simulate,

resemble or reinforce the characterizing flavor and only contained flavor frommore vanilla than

cinnamon, (3) the vanilla flavor in the Products is only provided by vanilla beans because the

“vanilla” statements are not qualified, (4) the Products do not contain artificial flavors such as

vanillin to boost or spike a trace of vanilla and (5) the Products contain only natural ingredients.

        137. PlaintiffPlaintiffs relied on the statements, omissions and representations of

defendant, and defendant knew or should have known the falsity of the same.

        90.138.        Plaintiffs and class members would not have purchased the Products or

paid as much if the true facts had been known, suffering damages.

                                   Negligent Misrepresentation

        91.139.        Plaintiff incorporatesPlaintiffs incorporate by reference all preceding

paragraphs.

        92.140.        Defendant misrepresented the substantive, quality, compositional,

organoleptic and/or nutritional attributes of the Products.

        93.141.        Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and

unfair because it gives the false impression to consumers that (1) the Products contain sufficient

amounts of the highlighted ingredient,more vanilla, to independently characterize the taste or

flavor of than honey, (2) the Products, did not contain other flavor components which simulate,

resemble or reinforce the characterizing flavor and only contained flavor frommore vanilla than

cinnamon, (3) the vanilla flavor in the Products is only provided by vanilla beans because the


                                                 41
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 43 of 47



“vanilla” statements are not qualified, (4) the Products do not contain artificial flavors such as

vanillin to boost or spike a trace of vanilla and (5) the Products contain only natural ingredients.

        94.142.         Defendant had a duty to disclose and/or provide non-deceptive marketing

of the Products and knew or should have known same were false or misleading.

        95.143.         This duty is based on defendant’s position as an entity which has held

itself out as having special knowledge and experience in the production, service and/or sale of

the product or service type.

        96.144.         The representations took advantage of consumers’ (1)consumers' cognitive

shortcuts made at the point-of-sale and (2)their trust placed in defendant, a well-known and

respected brand or entity in this sector.

        97.145.         Plaintiffs and class members reasonably and justifiably relied on these

negligent misrepresentations and omissions, which served to induce and did induce, the purchase

of the Products.

        98.146.         Plaintiffs and class members would not have purchased the Products or

paid as much if the true facts had been known, suffering damages.

                   Breaches of Express Warranty, Implied Warranty of Merchantability and

                      Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        99.147.         Plaintiff incorporatesPlaintiffs incorporate by reference all preceding

paragraphs.

        100.148.        The Products were manufactured, labeled and sold by defendant and

warranted to plaintiff and class members that they possessedplaintiffs and substantive,

functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and other

attributes which they did not.


                                                 42
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 44 of 47



        149. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the false impression to consumers that (1) the Products contain more vanilla than

honey, (2) the Products contain more vanilla than cinnamon, (3) the vanilla flavor in the Products

is only provided by Products do not contain artificial flavors such as vanillin to boost or spike a

trace of vanilla and (5) the Products contain only natural ingredients.

        101.150.       Defendant had a duty to disclose and/or provide non-deceptive

descriptions and marketing of the Products.

        102.151.       This duty is based, in part, on defendant’s position as one of the most

recognized companies in the nation in this sector.


companies in the nation in this sector.

        103.152.       PlaintiffPlaintiffs provided or will provide notice to defendant, its agents,

representatives, retailers and their employees.

        104.153.       Defendant received notice and should have been aware of these

misrepresentations due to numerous complaints by consumers to its main office over the past

several years regarding this issue.

        105.154.       The Products did not conform to their affirmations of fact and promises

due to defendant’s actions and were not merchantable.

        106.155.       Plaintiffs and class members would not have purchased the Products or

paid as much if the true facts had been known, suffering damages.

                                                     Fraud

        156. Plaintiff incorporates by referencesPlaintiffs incorporate by reference all preceding

paragraphs.




                                                  43
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 45 of 47



        157. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the false impression to consumers that (1) the Products contain sufficient amounts

of the highlighted ingredient,more vanilla, to independently characterize the taste or flavor of

than honey, (2) the Products, did not contain other flavor components which simulate, resemble or

reinforce the characterizing flavor and only contained flavor frommore vanilla than cinnamon, (3)

the vanilla flavor in the Products only provided by vanilla beans because the “vanilla” statements

are not qualified, (4) the Products do not contain artificial flavors such as vanillin to boost or spike a

trace of vanilla and (5) the Products contain only natural ingredients.

        158. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Products on the front labels, when it knew this was notits statements were neither true nor accurate.

        159. Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                               Unjust Enrichment

        160. Plaintiff incorporatesPlaintiffs incorporate by reference all preceding paragraphs.

        161. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiffs and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                      Jury Demand and Prayer for Relief

                              Plaintiff demands a jury trial on all issues.

        Plaintiffs demand a jury trial on all issues.

        WHEREFORE, Plaintiff praysPlaintiffs pray for judgment:

        1.      Declaring this a proper class action, certifying plaintiffs as representatives and

undersigned as counsel for the class;


                                                   44
       Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 46 of 47



        2.     Entering preliminary and permanent injunctive relief by directing defendant to

correct the

challenged practices to comply with the law;

        3.     Injunctive relief to remove, correct and/or refrain from the challenged practices

and representations, restitution and disgorgement for members of the State Subclasses pursuant

to the applicable laws of their States;

        4.     Awarding monetary damages and interest, including treble and punitive damages,

pursuant to the common law and other statutory claims;

        5.     Awarding costs and expenses, including reasonable fees for plaintiff's' attorneys

and experts; and

        6.     Other and further relief as the Court deems just and proper.


Dated: February 20April 2, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer             Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311
                                                                Great Neck NY 11021-
                                                                5101 Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056


                                                                Reese LLP
                                                                Michael R. Reese
                                                                100 W 93rd St Fl 16
                                                                New York NY 10025-7524
                                                                Telephone: (212) 643-0500
                                                                Fax: (212) 253-4272
                                                                mreese@reesellp.com


                                                45
Case 1:19-cv-10686-KPF Document 28-2 Filed 05/08/20 Page 47 of 47



                                           Law Offices of Peter N. Wasylyk
                                           Peter N. Wasylyk (PHV to file)
                                           1307 Chalkstone Ave
                                           Providence RI 02908
                                           Telephone: (401) 831-7730
                                           Fax: (401) 861-6064
                                           pnwlaw@aol.com


                                           Reese LLP
                                           Michael R. Reese
                                           100 W 93rd St Fl 16
                                           New York NY 10025-7524
                                           Telephone: (212) 643-0500
                                           Fax: (212) 253-4272
                                           mreese@reesellp.com




                               46
